                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


DANIEL QUINN,
                             Petitioner,
vs.
EARL HOUSER,
                                                   Case No. 3:21-cv-00032-RRB
                             Respondent.



         AMENDED ORDER DISMISSING SECTION 2241 PETITION AND
               DENYING CERTIFICATE OF APPEALABILITY

        Daniel Quinn, representing himself from Goose Creek Correctional Center,

filed a habeas petition under 28 U.S.C. § 2241, complaining that the state court is

denying his right to a speedy trial in two state criminal cases. 1 Mr. Quinn also filed

an Application to Waive Prepayment of the Filing Fee, without providing the

requested information. 2

               The Court dismissed the petition on April 6, 2021, without addressing

the matter of a Certificate of Appealability (COA). 3           In this Amended Order,




1 Docket 1; State of Alaska v. Daniel Antwan Quinn, Alaska Superior Court Case
Nos. 3AN-19-05927CR, 3AN-19-08548CR.
2   Docket 3 (the form contains lines through the questions, with notes stating “prisoner”).
3   Dockets 6, 7.



          Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 1 of 13
because Mr. Quinn has not made a substantial showing of the denial of a

constitutional right, the Court denies a COA. 4

       The Court takes judicial notice 5 that (1) Mr. Quinn was indicted in the

summer of 2019; (2) his felony criminal cases in the Superior Court for the State

of Alaska, including several charges of sexual assault 1–3, as well as felon in

possession, and felony assault with the fear of injury with a weapon, are still

ongoing; (3) bail has been set at $50,000; (4) bail hearings were held in the cases

on July 30, 2019, September 24, 2019, November 5, 2019, August 10, 2020, and

April 2, 2021, and another bail hearing is currently set for August 13, 2021;

(5) Mr. Quinn secured a private attorney to represent him in his cases in November

2019, but counsel withdrew on April 9, 2021, and he appears to be currently

represented by a lawyer from the Alaska Office of Public Advocacy; (6) a discovery

hearing is set in one case for August 25, 2021, and in the other case for




 4 See 28 U.S.C. 2253(c); Wilson v. Belleque, 554 F.3d 816, 824 (9th Cir. 2009) (“We
conclude that the mere fact that a habeas petition is filed pursuant to § 2241(c)(3) does
not exempt that petition from § 2253(c)(1)(A)’s COA requirement.”).
5  Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact....” Black’s Law Dictionary
(11th ed. 2019); see also Foster Poultry Farms v. Alkar-Rapidpak-MP Equip., Inc., 868 F.
Supp. 2d 983, 990 (E.D. Cal. 2012) (“Courts routinely take judicial notice of publicly
available records ... from other court proceedings.”) (citing Engine Mfrs. Ass’n v. South
Coast Air Quality Management Dist., 498 F.3d 1031, 1039 n.2 (9th Cir. 2007) (additional
citation omitted)); Fed. R. Evid. 201.


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 2 of 13

        Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 2 of 13
October 20, 2021, after several continuances at the request of the defense, or

because Mr. Quinn had a new lawyer; and (7) he is currently incarcerated. 6

         The Supreme Court for the State of Alaska and its Chief Justice have issued

Special Orders regarding COVID-19 and criminal jury trials. Trials were postponed

beginning on March 15, 2020, when Alaska’s speedy trial rule was suspended.7

Trials resumed this summer, as vaccinations for COVID-19 were being given to

Alaskans in greater numbers. 8 However, “[i]n response to an increase in COVID-

19 cases,” all jury trials have again been suspended in Anchorage until at least

August 27, 2021. 9

                              SCREENING REQUIREMENT

         Federal courts have general habeas jurisdiction under 28 U.S.C. § 2241, 10

and a petitioner may properly challenge state pretrial detention under § 2241. 11




6 See https://records.courts.alaska.gov/eaccess/search, Alaska v. Quinn, Case
Nos. 3AN-19-05927CR, 3AN-19-08548CR; see also https://vinelink.vineapps.c om /
search/persons.
7    See http://www.courts.alaska.gov/covid19/index.htm#socj.
8    See id.
9    https://courts.alaska.gov/covid19 (Order 896).
10   See Magana-Pizano v. INS, 200 F.3d 603, 608 & n.4 (9th Cir. 1999).
11   See Stow v. Murashige, 389 F.3d 880, 885–88 (9th Cir. 2004).


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 3 of 13

          Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 3 of 13
           A Court must “promptly examine” a habeas petition. 12 “If it plainly appears

from the motion, any attached exhibits, and the record of prior proceedings that

the moving party is not entitled to relief, the judge must dismiss the motion. . .” 13

In conducting its review of a self-represented litigant’s pleadings, a court must

liberally construe the pleadings and give the petitioner the benefit of the doubt. 14

                                      DISCUSSION

           A writ of habeas corpus allows an individual to test the legality of being

detained or held in custody by the government. 15 The writ “is a vital ‘instrument

for the protection of individual liberty’ against government power.” 16

           Under 28 U.S.C. § 2241, this Court may grant a writ of habeas corpus to a

prisoner “in custody in violation of the Constitution or laws or treaties of the United

States.” 17 This habeas statute provides federal courts with general habeas corpus




12 Rule 4(b), Rules Governing Section 2255 Proceedings for the United States District
Courts. The same procedural rules for 28 U.S.C. § 2254 and § 2255 govern 28 U.S.C.
§ 2241.
13   Id.
14See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).
15   Rasul v. Bush, 542 U.S. 466, 474 (2004).
16Gage v. Chappell, 793 F.3d 1159, 1167 (9th Cir. 2015); quoting Boumediene v. Bush,
553 U.S. 723, 743 (2008).
17   28 U.S.C. § 2241(c)(3).


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 4 of 13

            Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 4 of 13
jurisdiction. 18 28 U.S.C. § 2241 is the proper avenue for a state prisoner who

wishes to challenge his state custody without a state judgment. 19 When examining

a § 2241 petition from a pretrial detainee claiming a violation of his or her right to

a speedy trial, a significant delay in the proceedings must be shown. 20

                In McNeely v. Blanas, the Ninth Circuit found a delay of three years to

be substantial, so that prejudice was presumed, triggering an inquiry under Barker

v. Wingo. 21 The four-part test articulated by the Supreme Court in Barker is used

to determine whether government delay had abridged a defendant’s Sixth

Amendment right to a speedy trial. 22 The factors to be considered in a Barker

inquiry include: “(1) the length of the delay; (2) the reasons for the delay; (3) the

accused’s assertion of the right to speedy trial; and (4) the prejudice caused by the

delay. No single factor is necessary or sufficient.” 23


18   See Magana-Pizano, 200 F.3d at 608 & n.4.
19 Stow, 389 F.3d at 885–88 (quoting White v. Lambert, 370 F.3d 1002, 1006 (9th Cir.
2004) (“By contrast, the general grant of habeas authority in § 2241 is available for
challenges by a state prisoner who is not in custody pursuant to a state court judgment-
for example, a defendant in pre-trial detention or awaiting extradition.”)).
20McNeely v. Blanas, 336 F.3d 822, 826 (9th Cir. 2003); Barker v. Wingo, 407 U.S. 514,
530–31 (1972).
21   Barker, 407 U.S. at 530.
22 McNeely, 336 F.3d at 826 (citing Doggett v. United States, 505 U.S. 647, 652 n.1
(1992)).
23Id. (citing Barker, 407 U.S. at 530); see also United States v. Sheikh, No. 2:18-cr-00119
WBS, ___ F. Supp. 3d ___, 2020 WL 5995226, at *3 (E.D. Cal. Oct. 9, 2020) (Discussing
the right to a speedy trial in a federal criminal case, explaining that “the coronavirus alone

Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 5 of 13

          Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 5 of 13
         I.     Appropriate Relief

         For relief, Mr. Quinn requests that he be “release[d] from unconstitutional

confinement.” 24 The due process clauses of the Fifth and Fourteenth Amendments

bar pretrial detention unless detention is necessary to serve a compelling

government interest. 25 Thus, although a state may “impose conditions on an

arrestee’s release, such as bail … [b]ail set at a figure higher than an amount

reasonably calculated to fulfill [its] purpose [of assuring the presence of the

accused at trial] is ‘excessive’ under the Eighth Amendment.” 26 Mr. Quinn’s

request that he be released from incarceration is appropriate under a § 2241

petition. 27



does not give the court the liberty to simply exclude time. Rather, the court must conduct
a ‘deliberate inquir[y] into whether an ends-of-justice continuance is justified by the
circumstances surrounding a particular case.’”) (citation omitted).
24   Docket 1 at 8.
25 Reem v. Hennessy, Case No. 17-cv-06628-CRB, 2017 WL 6765247, at *1 (N.D. Cal.
Nov. 29, 2017) (unpublished) (citing Lopez-Valenzuela v. Arpaio, 770 F.3d 772, 780 (9th
Cir. 2014)).
26   Id. (quoting Lopez-Valenzuela, 770 F.3d at 777).
27  Id., at *2 (“A number of circuit courts have entertained habeas petitions alleging
unconstitutional detention or excessive bail prior to trial. See Atkins v. People of the State
of Mich., 644 F.2d 543, 549 (6th Cir. 1981) (‘The protection against unreasonable bail
pending trial has been found by the federal courts to be one of the few rights ... whose
vindication may be asserted prior to trial, either by direct appeal of an adverse
interlocutory order or by a petition for habeas corpus.’) (emphasis added); accord, Finetti
v. Harris, 609 F.2d 594, 599 (2d Cir. 1979); Jenkins v. Harvey, 634 F.2d 130, 132 (4th
Cir. 1980); Meechaicum v. Fountain, 696 F.2d 790, 792 (10th Cir. 1983).”); Belcher v.
Nevada, 3:20-cv-00554-MMD-CLB, 2020 WL 6731725, at *3 (D. Nev. Oct. 19,
2020), report and recommendation adopted, No. 3:20-cv-00554-MMD-CLB, 2020 WL

Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 6 of 13

          Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 6 of 13
         A speedy trial claim may be reviewed under § 2241 if a pretrial detainee is

seeking to compel the state to bring him to trial, rather than seeking dismissal of

the charges on the merits. 28 The Court will not, therefore, address the merits of

any underlying charges against Mr. Quinn.

         II.   Abstention

                      The Younger abstention doctrine provides that federal courts

may not generally exercise jurisdiction when doing so would interfere with state

judicial proceedings. 29 The core of Younger abstention is that a federal court

cannot interfere with pending state court criminal proceedings, absent a “showing



6729279 (D. Nev. Nov. 16, 2020) (slip op.) (“When a pretrial detainee challenges a bail
determination, the Supreme Court and the Ninth Circuit have held that a writ of habeas
corpus is an appropriate remedy. Stack [v. Boyle], 342 U.S. 1, 6–7 (1951); Arevalo v.
Hennessy, 882 F.3d 763, 767 ([9th Cir.] 2018) (where pretrial detainee alleged due
process violations regarding bail, and Younger abstention was not appropriate because
detainee properly exhausted state remedies, judgment was reversed and remanded with
instructions to grant a conditional writ of habeas corpus).”); compare Davie v. Villanueva,
No. CV 20-6580 MWF (PVC), 2020 WL 4901611, at *3 (C.D. Cal. Aug. 20, 2020) (“[T]o
the extent that he is seeking release on zero or reduced bail prior to trial due to health
concerns arising from the coronavirus pandemic, this claim overlaps with his excessive
bail claim. Furthermore, state courts can and do offer an adequate forum to litigate such
claims.”) (noting that a state appellate court granted “in part pretrial detainee’s habeas
petition seeking release on bail and order[ed] trial court to hold a hearing to ‘consider
entering a new and different order setting bail consistent with the [county’s] June 23, 2020
amended bail order,’ which was adopted to address inmate overcrowding during the
COVID-19 pandemic).”) (citation omitted).
28 See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489–90 (1973)
(“Petitioner does not, however, seek at this time to litigate a federal defense to a criminal
charge, but only to demand enforcement of the Commonwealth’s affirmative constitutional
obligation to bring him promptly to trial.”) (citation omitted).
29   See Younger v. Harris, 401 U.S. 37, 41 (1971).


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 7 of 13

          Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 7 of 13
of bad faith, harassment, or any other unusual circumstance that would call for

equitable relief.” 30 The Ninth Circuit has explained that where a petitioner

         alleges that the state is violating his due process right not to be
         detained pretrial … and that his complete loss of liberty for the time of
         pretrial detention is ‘irretrievable’ regardless of the outcome at trial ...
         then regardless of the outcome at trial, a post-trial adjudication of his
         claim will not fully vindicate his right to a current and proper pretrial
         probable cause determination. His claim therefore ‘fits squarely within
         the irreparable harm exception’ to Younger that we applied in
         Arevalo. 31

But a federal court

         must abstain under Younger if four requirements are met: (1) a state-
         initiated proceeding is ongoing; (2) the proceeding implicates
         important state interests; (3) the federal plaintiff is not barred from
         litigating federal constitutional issues in the state proceeding; and
         (4) the federal court action would enjoin the proceeding or have the
         practical effect of doing so, i.e., would interfere with the state
         proceeding in a way that Younger disapproves. 32

         Without stating specific facts, Mr. Quinn says that he has “no remedy w/ the

AK Superior Court.” 33 Throughout his petition, he also claims “corruption,” without


30   Younger, 401 U.S. at 54; see also Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980).
31 Id. at 904 (quoting Arevalo, 882 F.3d at 766); see also United States v. Henning, ___
F. Supp. 3d ___, 2021 WL 222355, at *8 (C.D. Cal. Jan. 19, 2021) (“The Court also is
acutely aware of the statistics of how many people continue to be infected, hospitalized,
and—tragically—die due to the coronavirus every day, all across the country. But the
Constitution does not turn on these considerations. Instead, to protect the fundamental
right to a speedy trial guaranteed by the Sixth Amendment, the Constitution requires that
a trial only be continued over a defendant’s objection if holding the trial is impossible.”).
32San Jose Silicon Valley Chamber of Commerce Political Action Committee v. City of
San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008).
         33   Docket 1 at 3; see also id. at 5, 6 (“no remedy”).


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 8 of 13

          Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 8 of 13
giving any details explaining that claim. 34 Instead, Mr. Quinn mimics the petitions

of several other pretrial detainees who have filed federal petitions from the same

institution which are exceedingly similar, with blanket statements such as

“corruption,” or “no remedy.” 35

      The Court of Appeals for the Ninth Circuit has directly addressed abstention

in the context of speedy trial in state court, explaining:

      Younger does not “require[ ] a district court to abstain from hearing a
      petition for a writ of habeas corpus challenging the conditions of
      pretrial detention in state court” where (1) the procedure challenged
      in the petition is distinct from the underlying criminal prosecution and
      the challenge would not interfere with the prosecution, or (2) full
      vindication of the petitioner’s pretrial rights requires intervention
      before trial. 36

      The State of Alaska has an important interest in enforcing its criminal laws,

and Mr. Quinn’s criminal cases in state court remain ongoing.               Mr. Quinn’s

allegation, that he is being denied his right to a speedy trial in state court, should



      34   Id. at 4, 5, 7.
      35 Compare Docket 1 (calling himself “Quinn: Daniel ™ ©, claimant,” crossing out
the word “petitioner,” and drawing lines across the space provided for answers to some
questions), and, e.g., Case Nos. 3:21-cv-33-RRB, Docket 1 (calling himself “Butler:
Ernest, claimant” crossing out the word “petitioner,” and drawing lines across the space
provided for answers to some questions); 3:21-cv-31-RRB, Docket 1 (calling himself “Hull:
Thomas ™ ©, claimant,” crossing out the word “petitioner,” and drawing lines across the
space provided for answers to some questions); 3:21-cv-26-RRB, Docket 1 (calling
himself Bice: Joseph, claimant” crossing out the word “petitioner,” and drawing lines
across the space provided for answers to some questions).
36Page v. King, 932 F.3d 898, 903 (9th Cir. 2019) (citing Arevalo, 882 F.3d at 764, 766–
67).


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 9 of 13

        Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 9 of 13
normally be addressed in his state court criminal proceedings. 37 And this Court

should not interfere with the trial court’s fact-finding responsibilities and legal

decisions in that case, unless “full vindication of the petitioner’s pretrial rights

requires intervention before trial.” 38

       Given the serious charges against him for violent crimes, his numerous bail

hearings, and his upcoming discovery hearing (after postponements due, in part,

to his changes in counsel, and at the request of his lawyers), the Court finds that

Mr. Quinn has failed to state facts showing a reason for this Court to intervene in

his ongoing state criminal cases. 39 The Court further finds that the pandemic has

given courts reasonable reasons to suspend trials to protect the public, 40 and that


       37 See Brown, 676 F.3d at 900–01 (A “federal court’s exercise of jurisdiction over
a habeas petition that raises an affirmative defense to state prosecution before trial and
conviction can have the same effect as a direct injunction of ongoing state proceedings.”)
(citing Carden, 626 F.2d at 83).
       38   Page, 932 F.3d at 903.
39 Mr. Quinn has stated conclusions, rather than facts. He states, for instance, that there
is “no meaningful participation with the court & the administration [is] using Covid as a[n]
excuse for delay. Unlawful & corruption of [the] speedy trial clause. This state is above
the law in corruption & conspiracy with Judge, lawyers, clerk and corrupt officers in Dept.
of Correction[s] denying us [acc]ess to supplies to file motion.” Docket 1 at 7.
Conclusions, however, do not support grounds for habeas relief. See Greenway v.
Schriro, 653 F.3d 790, 804 (9th Cir. 2011) (citing James v. Borg, 24 F.3d 20, 26 (9th Cir.
1994) (“Conclusory allegations which are not supported by a statement of specific facts
do not warrant habeas relief.”)); Rule 2(c), Rules Governing § 2254 Cases in U.S. District
Court (habeas petition must “specify all the grounds for relief” and “state the facts
supporting each ground”).
40 See https://alaska-coronavirus-vaccine-outreach-alaska-dhss.hub.arcgis.com (As of
8/9/21, in Alaska, there have been 75,056 reported resident cases of COVID-19, and 391
reported resident deaths; in the United States, there have been 35,963,743 cases, and

Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 10 of 13

       Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 10 of 13
no bad faith appears to be involved. Instead, Mr. Quinn appears to be mimicking

the words of others who are incarcerated at Goose Creek Correctional Center.


         III.   Exhaustion

         Further, exhaustion is required under common law before bringing a federal

petition for a writ of habeas corpus under 28 U.S.C. § 2241. 41 Although there is

no statutory exhaustion requirement for a petition brought under § 2241, principles

of federalism and comity require the court to abstain until all state criminal

proceedings are completed, and the petitioner exhausts the available state judicial

remedies, unless extraordinary circumstances warranting federal intervention prior

to a state criminal trial are found. A violation of the right to a speedy trial is not,

alone, an extraordinary circumstance warranting federal intervention. 42




617,543 deaths; and, worldwide, there have been 203,662,139 cases, and 4,308,383
deaths.).
41 See Braden, 410 U.S. at 488 (allowing petitioner to raise speedy trial claim prior to trial
under 28 U.S.C. § 2241, where he had exhausted available state remedies); Stow, 389
F.3d at 886; Reem, 2017 WL 6765247, at *2 (“The exhaustion requirement addresses the
same concerns of comity between federal and state courts as Younger does. See
Dickerson v. State of La., 816 F.2d 220, 225–26 (5th Cir. 1987) (‘The exhaustion doctrine
of section 2241(c)(3) was judicially crafted on federalism grounds in order to protect the
state courts’ opportunity to confront and resolve initially any constitutional issues arising
within their jurisdictions as well as to limit federal interference in the state adjudicatory
process.’).”).
42   Carden, 626 F.2d at 83–85.


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 11 of 13

         Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 11 of 13
       In this case, the Court should only address Mr. Quinn’s speedy trial claim

after he fully exhausts his available state court remedies. 43



       Therefore, IT IS HEREBY ORDERED:

       1.     The Petition, at Docket 1, is DISMISSED without prejudice. 44

       2.     The Application to Proceed without Prepayment of the Filing Fee, at

Docket 3, is DENIED. 45

       3.     The Court, having concluded that Petitioner has not made a

substantial showing of the denial of a constitutional right, DENIES a certificate of




43 See, e.g., Stack, 342 U.S. at 6–7 (“While habeas corpus is an appropriate remedy for
one held in custody in violation of the Constitution, … 28 U.S.C.A. § 2241(c)(3), the
District Court should withhold relief in this collateral habeas corpus action where an
adequate remedy available in the criminal proceeding has not been exhausted.”) (citation
omitted); Webb v. Simpson, Case No. 3:19-CV-5561-BHS-DWC, 2020 WL 589818 at *1
(W.D. Wash. Jan. 6, 2020) (slip op.) (“Petitioner alleges his constitutional rights are being
violated, including violations of his right to be free from excessive bail and his right to a
speedy trial.… Petitioner has not shown there is an absence of available state corrective
processes or that circumstances exist rendering any state process ineffective.”).
44 Mr. Quinn’s petition in federal court is premature. But his lawyer in his state criminal
cases may still make a speedy trial argument in those cases. His lawyer will know that
the issue of a speedy trial under the federal constitution is different than an argument
made under a state’s speedy trial rules.
45Mr. Quinn failed to provide the information necessary for the Court to decide whether
he can afford to pay the $5.00 filing fee in this case.


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 12 of 13

       Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 12 of 13
appealability. 46 Any further request for a Certificate of Appealability must be

addressed to the Ninth Circuit Court of Appeals. 47

        4.     The Clerk of Court is directed to enter an Amended Judgment

accordingly.

               Dated at Anchorage, Alaska this 10th day of August, 2021.


                                                   /s/ Ralph R. Beistline
                                                   RALPH R. BEISTLINE
                                                   Senior United States District Judge




46  See 28 U.S.C. 2253(c)(1) Unless a circuit justice or judge issues a certificate of
appealability, an appeal may not be taken to the court of appeals from--
    (A) the final order in a habeas corpus proceeding in which the detention complained
        of arises out of process issued by a State court …
(2) A certificate of appealability may issue under paragraph (1) only if the applicant has
made a substantial showing of the denial of a constitutional right.
(3) The certificate of appealability under paragraph (1) shall indicate which specific issue
or issues satisfy the showing required by paragraph (2).
See Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a certificate of appealability ,
a prisoner must ‘demonstrat[e] that jurists of reason could disagree with the district court’s
resolution of his constitutional claims or that jurists could conclude the issues presented
are adequate to deserve encouragement to proceed further.’” (citation omitted) see also
For the reasons set forth in this Order, Mr. Quinn has not made a substantial showing of
the denial of a constitutional right, or that jurists of reason could disagree with the district
court’s resolution, or that he deserves encouragement to proceed further. Banks, 540
U.S. at 705. Trials have been suspended to protect the public health, see United States
v. Olsen, 995 F.3d 683, 687 (9th Cir. 2021), and no bad faith appears to be involved in
this case. The state courts have delayed Mr. Quinn’s cases for good reason (including
at the request of the defense, and because defense counsel has changed), and Mr. Quinn
should make his arguments in his state criminal cases.

 47   See Fed. R. App. P. 22(b); 9th Cir. R. 22-1.


Case 3:21-cv-00032-RRB, Quinn v. Houser
Order Regarding Sec. 2241 Proceedings
Page 13 of 13

         Case 3:21-cv-00032-RRB Document 13 Filed 08/10/21 Page 13 of 13
